                 Case 20-11785-CSS              Doc 246       Filed 07/29/20         Page 1 of 2


                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                          )
In re:                                    )                             Chapter 11
                                          )
                                     1
BROOKS BROTHERS GROUP, INC., et al.,      )                             Case No. 20-11785 (CSS)
                                          )
                                          )                             (Jointly Administered)
                    Debtors.              )
_________________________________________ )

     NOTICE OF ENTRY OF APPEARANCE AND REQUEST FOR NOTICES OF
               BAYER RETAIL COMPANY, L.L.C. PURSUANT TO
       FED. R. BANKR. P. 2002 AND 9010 AND DEL. BANKR. L.R. 2002-1(d)

         Pursuant to Fed.R.Bankr.P. 2002 and 9010(b), the undersigned counsel enter their

appearance for Bayer Retail Company, L.L.C. (“Bayer Retail”), Leeds Retail Center, LLC

(“Leeds Retail”) and Lexington Retail Company, L.L.C. (“Lexington Retail Company, L.L.C.”)

and request that Bayer Retail, Leeds Retail and Lexington Retail be added to the official mailing

matrix and service lists in these cases and that copies of all pleadings, motions, notices and other

papers, filed or served, in these cases or any proceeding therein, be served upon the below-listed

counsel at the following mail or e-mail address, or facsimile number:

     J. Cory Falgowski, Esquire                                   Joe A. Joseph, Esquire
     Burr & Forman LLP                                            Heather A. Jamison, Esquire
     1201 N. Market Street, Suite 1407                            Burr & Forman LLP
     Wilmington, DE 19801                                         420 N. 20th Street, 3400
     Telephone: (302) 830-2312                                    Birmingham, AL 35203
     Facsimile: (302) 397-2566                                    Telephone: (205) 251-3000
     jfalgowski@burr.com                                          Facsimile: (205) 458-5100
                                                                  jjoseph@burr.com
                                                                  hjamison@burr.com


1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are Brooks Brothers Group, Inc. (8883); Brooks Brothers Far East Limited (N/A); BBD
Holding 1, LLC (N/A), BBD Holding 2, LLC (N/A), BBDI, LLC (N/A), Brooks Brothers International, LLC (N/A);
Brooks Brothers Restaurant, LLC (3846); Deconic Group LLC (0969); Golden Fleece Manufacturing Group, LLC
(5649); RBA Wholesale, LLC (0986); Retail Brand Alliance Gift Card Services, LLC (1916); Retail Brand Alliance
of Puerto Rico, Inc. (2147); and 696 White Plains Road, LLC (7265). The Debtors’ corporate headquarters and
service address is 346 Madison Avenue, New York, New York 10017.
              Case 20-11785-CSS          Doc 246      Filed 07/29/20     Page 2 of 2




       PLEASE TAKE FURTHER NOTICE, that the foregoing request includes, without

limitation, all orders, notices, applications, motions, petitions, pleadings, requests, complaints,

demands, replies, answers, schedules of assets and liabilities, statements of financial affairs,

operating reports, plans of reorganization, and disclosure statements, including all amendments

to any of the foregoing, whether formal or informal, and whether transmitted or conveyed by

mail, hand delivery, telephone, telegraph, telex, facsimile, or otherwise.

       PLEASE TAKE FURTHER NOTICE that neither this Entry of Appearance and Request

for Notices nor any subsequent appearance, pleading, claim, or suit is intended or shall be

deemed to waive Bayer Retail, Leeds Retail and Lexington Retail’s (i) right to have final orders

in non-core matters entered only after de novo review by a district court; (ii) right to trial by jury

in any proceeding so triable in any case, controversy or adversary proceeding; (iii) right to have

the reference withdrawn in any matter subject to mandatory or discretionary withdrawal; or (iv)

other rights, claims, actions, defenses, setoffs, or recoupments to which Bayer Retail, Leeds

Retail and Lexington Retail are or may be entitled under agreements, in law, or in equity, all of

which rights, claims, actions, defenses, setoffs, and recoupments are expressly reserved.

Dated: July 29, 2020
                                                      BURR & FORMAN LLP

                                                      /s/ J. Cory Falgowski
                                                      J. Cory Falgowski (No. 4546)
                                                      1201 N. Market Street, Suite 1407
                                                      Wilmington, DE 19801
                                                      Telephone: (302) 830-2312
                                                      Facsimile: (302) 397-2566
                                                      jfalgowski@burr.com

                                                      Counsel for Bayer Retail Company, L.L.C.
                                                      Leeds Retail Center, LLC and Lexington
                                                      Retail Company, L.L.C.
